Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 9 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim covers transitory, propagating signals.  Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03.
Claim 9 is directed to a computer program stored in a recording medium. A “recording medium” is interpreted to include both non-transitory and transitory media, unless the specification sets forth a clear definition that would exclude transitory media. In this case, the specification discloses (paragraph [00120]) a number of exemplary computer-readable media, but does not expressly exclude transitory media from the definition of a “recording medium”. Claim 9 is therefore considered to cover both non-transitory and transitory media.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-8 and 15-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the spoken utterance including two or more spoken sentences" in 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  That is, parent claim 1 requires isolating from the spoken utterance a spoken sentence as a voice command (singular), and there is no antecedent basis for isolating two or more sentences from a spoken utterance.
Claims 7 and 8 depend from claim 6 and are therefore also rejected.
Claim 15 recites the limitation "the spoken utterance including two or more spoken sentences" in 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  That is, parent claim 10 requires isolating from the spoken utterance a spoken sentence as a voice command (singular), and there is no antecedent basis for isolating two or more sentences from a spoken utterance.
Claims 16 and 17 depend from claim 15 and are therefore also rejected.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fox et al. (U.S. Patent Application Pub. No. 2019/0043503, hereinafter “Bauer”).
	In regard to claim 1, Bauer discloses a speech recognition method by a speech recognition device (Fig. 3), the speech recognition method comprising: 
	buffering an inputted spoken utterance (captured speech is stored in a buffer 305, paragraph [0020]); 
	comparing the buffered spoken utterance to a preset wake-up word to determine whether the preset wake-up word is present in the spoken utterance (wake up phrase processor 310 determines whether a wake up phrase is recognized in the captured speech, paragraph [0021]); 
	in response to the preset wake-up word present in the spoken utterance, activating a speech recognition function and isolating, from the spoken utterance, a spoken sentence as a voice command without the wake-up word (main automatic speech recognition (ASR) system 205 is activated when the wake up phrase is recognized, and only a command portion of the captured speech without any portion of the wake up phrase is transmitted to ASR system 205, paragraph [0024]); and 
	processing the spoken sentence and outputting a processing result (the recognized command is output by ASR system 205 to an ASR application 210, paragraph [0033]).



	In regard to claim 10, Bauer discloses a speech recognition device configured to recognize an inputted spoken utterance (Fig. 3), the speech recognition device comprising: 
	a buffer configured to buffer the inputted spoken utterance (captured speech is stored in a buffer 305, paragraph [0020]); 
	a determiner configured to determine whether a preset wake-up word is present in the spoken utterance by comparing the spoken utterance buffered by the buffer to the preset wake-up word (wake up phrase processor 310 determines whether a wake up phrase is recognized in the captured speech, paragraph [0021]); 
	an isolator configured to activate a speech recognition function in response to the preset wake-up word present in the spoken utterance, and to isolate from the spoken utterance a spoken sentence as a voice command without the preset wake-up word (main automatic speech recognition (ASR) system 205 is activated when the wake up phrase is recognized, and only a command portion of the captured speech without any portion of the wake up phrase is transmitted to ASR system 205, paragraph [0024]); and 
	a controller configured to control to cause the spoken sentence to be processed and a processing result to be outputted (the recognized command is output by ASR system 205 to an ASR application 210, paragraph [0033]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer, in view of Choi et al. (U.S. Patent No. 9,519,455, hereinafter “Choi”).
	In regard to claim 2, Bauer does not disclose the buffering further includes buffering by varying a buffering volume or time in accordance with an environment condition under which the spoken utterance is inputted.
	Choi discloses a speech recognition method wherein buffering further includes buffering by varying a buffering volume or time in accordance with an environment condition under which the spoken utterance is inputted (Fig. 4, S140, the size of a buffer for speech input is determined according to environmental conditions at the time a spoken utterance is inputted, column 13, lines 29-57).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to vary the buffering volume or time in accordance with an environment condition under which the spoken utterance was inputted, because such a dynamic buffer allows processing to be varied depending on the current environmental conditions while ensuring the incoming speech data does not overflow the buffer, as taught by Choi (column 15, lines 4-29).

	In regard to claim 11, Bauer does not disclose a variator configured to vary a buffering volume or time in accordance with an environment condition under which the spoken utterance is inputted.

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to vary the buffering volume or time in accordance with an environment condition under which the spoken utterance was inputted, because such a dynamic buffer allows processing to be varied depending on the current environmental conditions while ensuring the incoming speech data does not overflow the buffer, as taught by Choi (column 15, lines 4-29).


	Claim(s) 3-5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer, in view of Piersol et al. (U.S. Patent No. 10,192,546, hereinafter “Piersol”).
	In regard to claim 3, while Bauer discloses isolating the spoken sentence from the wake-up word, Bauer does not disclose the spoken sentence is preceding the wake-up word.
	Piersol discloses a speech recognition method wherein a spoken sentence is preceding the wake-up word (Fig. 7, a command sentence “Play some music” precedes the wake-up word “Alexa” 708, column 18, lines 22-37).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to isolate a spoken sentence preceding the wake-up word, because it would allow the user to vary their phrasing in a more natural manner, as taught by Piersol (column 2, lines 51-60).

	In regard to claim 4, Bauer discloses the isolating includes isolating, from the spoken utterance a second spoken segment without the wake-up word, wherein the second spoken segment follows the 
	Bauer does not disclose a first spoken segment precedes the wake-up word.
	Piersol discloses a first spoken segment and a second spoken segment, wherein the first spoken segment precedes the wake-up word, the second spoken segment follows the wake-up word, and the wake-up word is positioned within the spoken sentence (the wake-up word “Alexa” is positioned within the spoken sentence “Play some music Alexa, the Beatles”, wherein “Play some music” precedes the wake-up word “Alexa” and “the Beatles” follows the wake-up word “Alexa”, column 18, lines 22-37).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to isolate a first spoken segment preceding the wake-up word and a second spoken segment following the wake-up word, because it would allow the user to vary their phrasing in a more natural manner, as taught by Piersol (column 2, lines 51-60).

	In regard to claim 5, Bauer does not disclose the outputting includes outputting the processing result of a single voice command, wherein the single voice command is formed by combining the first spoken segment preceding the wake-up word and the second spoken segment following the wake-up word.
	Piersol discloses the outputting includes outputting the processing result of a single voice command, wherein the single voice command is formed by combining the first spoken segment preceding the wake-up word and the second spoken segment following the wake-up word (see Fig. 1, a spoken command is recognized from the utterance where the wake-up word is at the middle of the command, column 3, line 47 to column 4, line 28).


	In regard to claim 12, while Bauer discloses isolating the spoken sentence from the wake-up word, Bauer does not disclose the spoken sentence is preceding the wake-up word.
	Piersol discloses a speech recognition system wherein a spoken sentence is preceding the wake-up word (Fig. 7, a command sentence “Play some music” precedes the wake-up word “Alexa” 708, column 18, lines 22-37).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to isolate a spoken sentence preceding the wake-up word, because it would allow the user to vary their phrasing in a more natural manner, as taught by Piersol (column 2, lines 51-60).

	In regard to claim 3, Bauer discloses the isolator is configured to isolate, from the spoken utterance a second spoken segment without the wake-up word, wherein the second spoken segment follows the wake-up word, and the wake-up word is positioned within the spoken sentence (only a command portion of the captured speech without any portion of the wake up phrase is transmitted to ASR system 205, paragraphs [0012] and [0024]).
	Bauer does not disclose a first spoken segment precedes the wake-up word.
	Piersol discloses a first spoken segment and a second spoken segment, wherein the first spoken segment precedes the wake-up word, the second spoken segment follows the wake-up word, and the wake-up word is positioned within the spoken sentence (the wake-up word “Alexa” is positioned within the spoken sentence “Play some music Alexa, the Beatles”, wherein “Play some music” precedes the wake-up word “Alexa” and “the Beatles” follows the wake-up word “Alexa”, column 18, lines 22-37).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to isolate a first spoken segment preceding the wake-up word and a second spoken segment following the wake-up word, because it would allow the user to vary their phrasing in a more natural manner, as taught by Piersol (column 2, lines 51-60).

	In regard to claim 14, Bauer does not disclose the controller is configured to control a processing result of a single voice command to be outputted, wherein the single voice command is formed by combining the first spoken segment preceding the wake-up word and the second spoken segment following the wake-up word.
	Piersol discloses the controller is configured to control a processing result of a single voice command to be outputted, wherein the single voice command is formed by combining the first spoken segment preceding the wake-up word and the second spoken segment following the wake-up word (see Fig. 1, a spoken command is recognized from the utterance where the wake-up word is at the middle of the command, column 3, line 47 to column 4, line 28).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a single voice command by combining the first spoken segment preceding the wake-up word and the second spoken segment following the wake-up word, because it would allow the user to vary their phrasing in a more natural manner, as taught by Piersol (column 2, lines 51-60).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fox et al., Choi, Chou et al., Keren, Georges et al., and Orthagen et al. disclose additional methods/systems to isolate a wake-up word from a spoken utterance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616.  The examiner can normally be reached on W: 12-4, Th: 9-3, F: 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BLA 5/21/21
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656